UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6217


BOBBY MAURICE NICHOLSON, JR.,

                       Plaintiff – Appellant,

          v.

HAROLD   CLARKE,  Director;   JOHN  GARMAN,   West Regional
Director; RANDY MATHENA; ASSISTANT KISER, Assistant Warden
(Old) of Wallens Ridge S.P. and Red Onion S.P.; EDDIE L.
PEARSON, Warden/Old Warden of Sussex 1 S.P.; P. KELLY, Old
Warden; J. BOONE, Assistant Warden; LIEUTENANT HIGTH, Intel
/ Investigator Supervisor; JERRY OATE, III; F. ADAM,
Sergeant; OFFICER NATHIN, Correctional Officer,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00875-LO-JFA)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Maurice Nicholson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby     Maurice    Nicholson,            Jr.,     seeks       to    appeal      the

district court’s order dismissing his 42 U.S.C. § 1983 (2006)

complaint     without    prejudice       for        failure       to    comply          with   the

court’s      order     directing        him        to     file     a     form           complaint

particularizing         his    claims.               This        court       may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory          and       collateral       orders,          28     U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                          The order Nicholson

seeks   to   appeal     is    neither    a        final   order        nor    an    appealable

interlocutory or collateral order, as Nicholson may be able to

save his action by amending his complaint to cure the pleading

deficiencies identified by the district court.                                    Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).        Accordingly, we dismiss the appeal for lack of

jurisdiction.        We deny Nicholson’s motions for counsel and for

documentary evidence.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this     court    and       argument       would          not    aid   the

decisional process.



                                                                                        DISMISSED



                                              2